Title: From John Adams to Robert R. Livingston, 14 December 1782
From: Adams, John
To: Livingston, Robert R.


Sir
Paris. 14th. Decemr: 1782

There is more matter than time to write at present. The King of Sweden has done the United-States great honor, in his Commission to his Minister here to treat with them, by inserting, that he had a great desire to form a Connexion with States, which had so fully established their Independence, and, by the wise & gallant Conduct, so well deserved it; and his Minister desired it might be remembered, that his Sovreign was the first who had voluntarily proposed a Treaty with us—
Mr: Secretary Townsend announced, on the 3d. of December, in a letter to the Ld. Mayor, the Signature of our Preliminaries. On the 5th. his Majesty announced it, in his Speech to both Houses— Addresses of Thanks, in both houses, passed without a division—.
There is a note in the Courier de l’Europe, of the 6th. inst. worth transcribing—vizt. “Nous distinguons ces trois Lignes avec des Caracteres italiques, a fin de prendre date d’aujourd’hui de l’assertion sur laquelle nous nous étendrons davantage par la suite; que ce n’est a aucune des Causes indiguèes jusqu’a present même dans les deux Chambres du Parlement que nous devons la Paix, les Benedictions de cette Paix que nous regardons com̃e certaine— mais a la Neutralitè armèe. Elle sera durable cette Paix”—
I have transcribed this note, because it falls in with an opinion that I have long entertained. The armed-Neutrality, & even Mr: Dana’s Mission to it, has had greater Effects than the world is yet informed of—and would have had much greater, if his hands had not been tied—
On the 4th. inst: I wrote a resignation of all my Employments in Europe, which I have now the honor to confirm, & to request that the acceptance of it may be transmitted to me several ways, by the first Ships—
I have the honor to be, Sir, / Yr: Most Obedt: / humle: servt—
John Adams

